      Case 2:19-cv-00718-MCE-AC Document 7 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIUDMYLA IEGOROVA,                                No. 2:19-cv-00718 MCE AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    JUSTIN WELBY,
15                       Defendant.
16

17          Plaintiff, proceeding pro se [and in forma pauperis], filed the above-entitled action. The

18   matter was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On August 6, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. ECF No 5. Plaintiff has not

22   filed objections to the findings and recommendations.

23          Although it appears from the file that plaintiff’s copy of the findings and

24   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

25   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

26   of documents at the record address of the party is fully effective.

27          The court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
                                                        1
      Case 2:19-cv-00718-MCE-AC Document 7 Filed 03/29/21 Page 2 of 2


 1   ORDERED that:

 2              1. The findings and recommendations filed August 6, 2019, (ECF No. 5) are ADOPTED

 3   in full;

 4              2. This action is DISMISSED, without prejudice, for lack of prosecution and for failure to

 5   comply with the court’s orders, see Fed. R. Civ. P. 41(b), Local Rule 110; and

 6              3. The Clerk of the Court is directed to close this case.

 7              IT IS SO ORDERED.

 8

 9   Dated: March 29, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
